Case 3:17-cr-30049-NJR Document 110 Filed 09/08/20 Page 1 of 1 Page ID #457


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                              Case No. 3:17-CR-30049-NJR-2

 XCHION SHAQUILLE MORREN,

                      Defendant.

                                         ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Refund of Bail (Doc. 109). The motion states

that Christie McIntyre, the wife of Defendant Xchion Shaquille Morren, posted $3,000 to

secure Morren’s release on bond (See Doc. 66). While on bond, Morren followed all ordered

conditions and appeared at all court dates (Doc. 99 at 4). On December 26, 2019, Morren self-

surrendered and now resides within the Bureau of Prisons (Id.). Because Morren met all

conditions of bond and his sentence has commenced, Christie McIntyre requests that her cash

bond be released. The Government did not file a response to her motion.

       Finding that Morren complied with the terms of his release on bond, the Court

GRANTS the motion and DIRECTS the Clerk of Court to send Christie McIntyre, wife of

Defendant Xchion Shaquille Morren, the $3,000 in bond money that she posted on his behalf.

       IT IS SO ORDERED.

       DATED: September 8, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge
